IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DENNIS JAMES GODDEN,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-699

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed February 2, 2016.

An appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Nancy A. Daniels, Public Defender, M. J. Lord, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Giselle Denise Lylen, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and THOMAS, JJ., CONCUR.